UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2329



In re:   MYKAL S. RYAN,

                Petitioner.



                 On Petition for Writ of Mandamus.
                           (08-50805-FJS)


Submitted:   July 26, 2012                  Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mykal S. Ryan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mykal   S.    Ryan    petitions          for     a    “writ    of    Mandate”

seeking     an    order     from    this        court       vacating     the      prefiling

injunction       entered    against      him     by     the    bankruptcy         court    and

referring the bankruptcy court judge to the United States Senate

to begin impeachment proceedings.                 We conclude that Ryan is not

entitled to mandamus relief.

              Mandamus may not be used as substitute for appeal.                           In

re   United      Steelworkers,     595     F.2d       958,    960    (4th    Cir.    1979).

Further, the relief sought by Ryan is not available by mandamus.

Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17      (4th    Cir.    2003).         Further,         mandamus       relief   is

available only when the petitioner has a clear right to the

relief sought.        In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

              The relief sought by Ryan is not available by way of

mandamus.         Accordingly,      we    deny        the     petition      for    writ    of

mandamus.        We deny Ryan’s motion to refer the bankruptcy judge

to the United States Senate and we dispense with oral argument

because the facts and legal contentions are adequately presented




                                            2
in the materials before the court and argument would not aid the

decisional process.

                                                 PETITION DENIED




                               3